 Case 1:16-cv-04602-WFK-CLP Document 68 Filed 04/03/19 Page 1 of 1 PageID #: 478


    RYAN SESTACK
    RSESTACK@GRSM.COM




                                                                                     ATTORNEYS AT LAW
                                                                                  ONE BATTERY PARK PLAZA
                                                                                        28TH FLOOR
                                                                                    NEW YORK, NY 10004
                                                                                   PHONE: (212) 269-5500
                                                                                    FAX: (212) 269-5505
                                                                                      WWW .GRSM.COM




                                              April 3, 2019
  VIA ECF

  Magistrate Judge Cheryl L. Pollak
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:     Burnett, et al. v. Wahlburgers Franchising LLC, et al.
                  Case No.: 1:16-cv-04602 (WFK)(CLP)


  Dear Judge Pollak:

          As Your Honor is aware, my firm represents Wahlburgers Franchising LLC in this matter.
  Per the minute entry and instructions of the Court on March 29, 2019, we write to request the
  dismissal of the claims of Richard Serpica for failure to prosecute and failure to comply with Court
  orders.

         On March 6, 2019, this Court ordered Serpica to execute a stipulation of dismissal by
  March 13, 2019. (Dk. 66). Upon his failure to do so, the Court ordered his appearance for a
  deposition on March 29, 2019, with sanctions possible for failure to appear. Id. Serpica neither
  executed the stipulation nor appeared for a deposition. Accordingly, Wahlburgers Franchising
  LLC requests that the Court dismiss Serpica’s claims against it.

          We thank the Court for its consideration of this request.

                                                  Respectfully submitted,

                                                  /s/ Ryan Sestack
                                                  Ryan Sestack



  cc:     All Counsel of Record (via ECF only)


ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ DELAWARE ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ KENTUCKY
  LOUISIANA ♦ MARYLAND ♦ MASSACHUSETTS ♦ MICHIGAN ♦ MISSOURI ♦ MONTANA ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY
   NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦ RHODE ISLAND ♦ SOUTH CAROLINA
SOUTH DAKOTA ♦ TENNESSEE ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA ♦ WISCONSIN
